ORDER

Wilda Crow Merkobrad appeals a district court judgment that dismissed her civil complaint as frivolous pursuant to 28 U.S.C. § 1915(e). This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Merkobrad filed her complaint in the district court alleging only that she wrote Senator Frist approximately seven letters asking him to contact the President of the United States regarding unspecified retirement and reparation benefits. The district court dismissed the complaint sua sponte as frivolous pursuant to 28 U.S.C. § 1915(e)(2). Plaintiff filed a timely notice of appeal. Plaintiff has submitted a brief on appeal.
Upon de novo review, see McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997), we will affirm the judgment for the reasons stated by the district court in its order entered May 15, 2002.
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.